UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) J. Garrett Stevens 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2014 Date of reporting period: January 31, 2014 Item 1.Schedule of Investments VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● January 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.9% Consumer Discretionary — 13.5% Amazon.com* 64 $ AutoNation* AutoZone* Bed Bath & Beyond* Best Buy BorgWarner Cablevision Systems, ClA CarMax* Carnival, ClA CBS, ClB Chipotle Mexican Grill, ClA* 92 Coach Comcast, ClA Darden Restaurants Delphi Automotive DIRECTV* Discovery Communications, ClA* Dollar General* Dollar Tree* DR Horton Expedia Family Dollar Stores Ford Motor Fossil Group* GameStop, ClA Gannett Gap Garmin General Motors Genuine Parts Goodyear Tire & Rubber Graham Holdings, ClB H&R Block Harley-Davidson Harman International Industries Hasbro Home Depot International Game Technology Interpublic Group of Johnson Controls Kohl's L Brands Leggett & Platt Lennar, ClA Lowe's Macy's Marriott International, ClA Mattel McDonald's Michael Kors Holdings* Mohawk Industries* Netflix* Newell Rubbermaid NIKE, ClB Description Shares Fair Value Nordstrom $ Omnicom Group O'Reilly Automotive* PetSmart priceline.com* 46 PulteGroup PVH Ralph Lauren, ClA Ross Stores Scripps Networks Interactive, ClA Staples Starbucks Starwood Hotels & Resorts Worldwide Target Tiffany Time Warner Time Warner Cable TJX TripAdvisor* Twenty-First Century Fox, ClA Urban Outfitters* VF Viacom, ClB Walt Disney Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands Consumer Staples — 7.1% Altria Group Archer-Daniels-Midland Avon Products Beam Brown-Forman, ClB Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Constellation Brands, ClA* Costco Wholesale CVS Caremark Dr Pepper Snapple Group Estee Lauder, ClA General Mills Hershey Hormel Foods JM Smucker Kellogg Kimberly-Clark Kraft Foods Group Kroger Lorillard McCormick Mead Johnson Nutrition, ClA VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● January 31, 2014 (Unaudited) Description Shares Fair Value Molson Coors Brewing, ClB $ Mondelez International, ClA Monster Beverage* PepsiCo Philip Morris International Procter & Gamble Reynolds American Safeway Sysco Tyson Foods, ClA Walgreen Wal-Mart Stores Whole Foods Market Energy — 8.4% Anadarko Petroleum Apache Baker Hughes Cabot Oil & Gas Cameron International* Chesapeake Energy Chevron ConocoPhillips CONSOL Energy Denbury Resources Devon Energy Diamond Offshore Drilling Ensco, ClA EOG Resources Equities Exxon Mobil FMC Technologies* Halliburton Helmerich & Payne Hess Kinder Morgan Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries National Oilwell Varco Newfield Exploration* Noble Noble Energy Occidental Petroleum ONEOK Peabody Energy Phillips 66 Pioneer Natural Resources QEP Resources Range Resources Rowan, ClA* Schlumberger Southwestern Energy* Spectra Energy Tesoro Transocean Valero Energy Description Shares Fair Value Williams $ WPX Energy* Financials — 9.7% ACE Aflac Allstate American Express American International Group American Tower, ClA‡ Ameriprise Financial Aon Apartment Investment & Management, ClA‡ Assurant AvalonBay Communities‡ Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, ClB* BlackRock, ClA 62 Boston Properties‡ Capital One Financial CBRE Group, ClA* Charles Schwab Chubb Cincinnati Financial Citigroup CME Group, ClA Comerica Discover Financial Services E*TRADE Financial* Equity Residential‡ Fifth Third Bancorp Franklin Resources General Growth Properties‡ Genworth Financial, ClA* Goldman Sachs Group Hartford Financial Services Group HCP‡ Health Care ‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares IntercontinentalExchange Group Invesco JPMorgan Chase KeyCorp Kimco Realty‡ Legg Mason Leucadia National Lincoln National Loews M&T Bank Macerich‡ Marsh & McLennan McGraw Hill Financial MetLife VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● January 31, 2014 (Unaudited) Description Shares Fair Value Moody's $ Morgan Stanley NASDAQ OMX Group Northern Trust People's United Financial Plum Creek Timber‡ PNC Financial Services Group Principal Financial Group Progressive Prologis‡ Prudential Financial Public Storage‡ Regions Financial Simon Property Group‡ SLM State Street SunTrust Banks T Rowe Price Group Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ Wells Fargo Weyerhaeuser‡ XL Group, ClA Zions Bancorporation Health Care — 14.8% Abbott Laboratories AbbVie Actavis* Aetna Agilent Technologies Alexion Pharmaceuticals* Allergan AmerisourceBergen, ClA Amgen Baxter International Becton Dickinson Biogen Idec* Boston Scientific* Bristol-Myers Squibb Cardinal Health CareFusion* Celgene* Cerner* Cigna Covidien CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding* Forest Laboratories* Gilead Sciences* Description Shares Fair Value Hospira* $ Humana Intuitive Surgical* Johnson & Johnson Laboratory Corp of America Holdings* McKesson Medtronic Merck Mylan* Patterson PerkinElmer Perrigo Pfizer Quest Diagnostics Regeneron Pharmaceuticals* 89 St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific UnitedHealth Group Varian Medical Systems* Vertex Pharmaceuticals* Waters* WellPoint Zimmer Holdings Zoetis, ClA Industrials — 11.4% 3M ADT AMETEK Boeing Caterpillar CH Robinson Worldwide Cintas CSX Cummins Danaher Deere Delta Air Lines Dover Dun & Bradstreet Eaton Emerson Electric Equifax Expeditors International of Washington Fastenal FedEx Flowserve Fluor General Dynamics General Electric Honeywell International Illinois Tool Works Ingersoll-Rand Iron Mountain VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● January 31, 2014 (Unaudited) Description Shares Fair Value Jacobs Engineering Group* $ Joy Global Kansas City Southern L-3 Communications Holdings, Cl3 Lockheed Martin Masco Nielsen Holdings Norfolk Southern Northrop Grumman PACCAR Pall Parker Hannifin Pentair Pitney Bowes Precision Castparts Quanta Services* Raytheon Republic Services, ClA Robert Half International Rockwell Automation Rockwell Collins Roper Industries Ryder System Snap-on Southwest Airlines Stanley Black & Decker Stericycle* Textron Tyco International Union Pacific United Parcel Service, ClB United Technologies Waste Management WW Grainger Xylem Information Technology — 21.0% Accenture, ClA Adobe Systems* Akamai Technologies* Alliance Data Systems* Altera Amphenol, ClA Analog Devices Apple Applied Materials Autodesk* Automatic Data Processing Broadcom, ClA CA Cisco Systems Citrix Systems* Cognizant Technology Solutions, ClA* Computer Sciences Corning eBay* Electronic Arts* Description Shares Fair Value EMC $ F5 Networks* Facebook, ClA* Fidelity National Information Services First Solar* Fiserv* FLIR Systems Google, ClA* 51 Harris Hewlett-Packard Intel International Business Machines Intuit Jabil Circuit Juniper Networks* KLA-Tencor Lam Research* Linear Technology MasterCard, ClA Microchip Technology Micron Technology* Microsoft Motorola Solutions NetApp NVIDIA Oracle Paychex QUALCOMM Red Hat* Salesforce.com* SanDisk Seagate Technology Symantec TE Connectivity Teradata* Texas Instruments Total System Services VeriSign* Visa, ClA Western Digital Western Union Xerox Xilinx Yahoo!* Materials — 6.2% Air Products & Chemicals Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings Cliffs Natural Resources Dow Chemical Eastman Chemical VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● January 31, 2014 (Unaudited) Description Shares Fair Value Ecolab $ EI du Pont de Nemours FMC Freeport-McMoRan Copper & Gold, ClB International Flavors & Fragrances International Paper LyondellBasell Industries, ClA MeadWestvaco Monsanto Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries Praxair Sealed Air Sherwin-Williams Sigma-Aldrich United States Steel Vulcan Materials Telecommunication Services — 1.5% AT&T CenturyLink Crown Castle International‡ * Frontier Communications Verizon Communications Windstream Holdings Utilities — 6.3% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy Pepco Holdings PG&E Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Description Shares Fair Value Southern $ TECO Energy Wisconsin Energy Xcel Energy Total Common Stock (Cost$28,325,619) Total Investments - 99.9% (Cost $28,325,619) † $ Percentages are based on Net Assets of $28,452,619. * — Non-income producing security. ‡ — Real Estate Investment Trust. Cl — Class NASDAQ — National Association of Securities Dealers Automated Quotations As of January 31, 2014, all of the Fund's investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritative guidance under U.S. GAAP. For the period ended January 31, 2014, there have been no transfers between Level 1, Level 2 or Level 3 investments. For the period ended January 31, 2014, there were no Level 3 investments. † At January 31, 2014, the tax basis cost of the Fund’s investments was $28,325,619 and the unrealized appreciation and depreciation were $1,203,985 and $(1,097,297), respectively. For information regarding the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual financial statements. VEL-QH-001-0200 Item 2.Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)), as of a date within 90 days of the filing date of this report. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), are filed herewith. ­­­SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Exchange Traded Concepts Trust By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: March 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: March 25, 2014 By (Signature and Title) /s/ Richard Hogan Richard Hogan, Treasurer Date: March 25, 2014
